Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of June 29, 2018 (as
amended, modified, restated or supplemented from time to time, this “Pledge
Agreement”) is by and among AMEDISYS, INC., a Delaware corporation (the
“Company”), AMEDISYS HOLDING, L.L.C., a Louisiana limited liability company
(“Amedisys Holding” and together with the Company, each a “Borrower” and
collectively, the “Borrowers”), the other parties identified as “Pledgors” on
the signature pages hereto and such other parties that may become Pledgors after
the date hereof (together with the Borrowers, individually a “Pledgor”, and
collectively the “Pledgors”) and BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement, dated as of August 28, 2015
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced prior to the date hereof, the “Existing Credit
Agreement”) among the Borrowers, the guarantors party thereto, the lenders party
thereto (the “Existing Lenders”) and Bank of America, N.A., as administrative
agent, the Existing Lenders required, as a condition precedent to their entering
into the Existing Credit Agreement and making extensions of credit to or for the
account of the Borrowers thereunder, the Borrowers and the guarantors party
thereto to execute that certain Pledge Agreement dated as of August 28, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Pledge Agreement”); and

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement pursuant to the Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, modified, supplemented, increased, extended, restated,
renewed, refinanced or replaced from time to time, the “Credit Agreement”),
among the Borrowers, the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make Loans and the L/C Issuer to
issue Letters of Credit under the Credit Agreement that the Pledgors agree to
amend and restate the Existing Pledge Agreement in accordance with the terms of
this Pledge Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the UCC (as defined below): Accession, Adverse Claim, Financial Asset,
Investment Company Security, Money, Proceeds, Security and Securities Account.

(c) As used herein, the following terms shall have the meanings set forth below:

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.



--------------------------------------------------------------------------------

“Pledged Equity Interests” has the meaning provided in Section 2 hereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Pledged Collateral and then the applicable jurisdiction with
respect to such affected Pledged Collateral shall apply.

“Voting Equity” has the meaning provided in Section 2 hereof.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set-off against, any
and all right, title and interest of such Pledgor in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Pledged Collateral”):

(a) Pledged Equity Interests. (i) One hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than any CFC
Holdco) that is directly owned by such Pledgor and (ii) sixty-five percent (65%)
(or such greater percentage that, due to a change in an applicable Law after the
date hereof, (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary or such CFC Holdco as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s or such CFC Holdco’s, as applicable, United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding shares of Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting
Equity”) and one hundred percent (100%) of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Non-Voting Equity”) in each Foreign Subsidiary and each
CFC Holdco directly owned by such Pledgor, including the Equity Interests of the
Subsidiaries owned by such Pledgor as set forth on Schedule 2(a) attached
hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such Equity Interests, and all options and
other rights, contractual or otherwise, with respect thereto (collectively,
together with the Equity Interests described in Sections 2(b) and 2(c) below,
the “Pledged Equity Interests”), including, but not limited to, the following:

(1) all Equity Interests or other property representing a dividend or other
distribution on or in respect of any of the Pledged Equity Interests, or
representing a distribution or return of capital upon or in respect of the
Pledged Equity Interests, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Equity Interests; and

(2) in the event of any consolidation or merger involving the issuer of any
Pledged Equity Interests and in which such issuer is not the surviving Person,
all Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Pledgor.

 

2



--------------------------------------------------------------------------------

(b) Additional Equity Interests. (i) One hundred percent (100%) of the issued
and outstanding Equity Interests owned by such Pledgor of any Person that
hereafter becomes a Domestic Subsidiary (other than any CFC Holdco) and
(ii) sixty-five percent (65%) of the Voting Equity and one hundred percent
(100%) of the Non-Voting Equity owned by such Pledgor of any Person that
hereafter becomes a Foreign Subsidiary or a CFC Holdco directly owned by such
Pledgor, including, without limitation, the certificates (or other agreements or
instruments) representing such Equity Interests.

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not extend to, and the
Pledged Collateral shall not include, any Excluded Property.

Each Pledgor and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
Secured Obligations, whether now existing or hereafter arising.

3. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Delivery of Certificates. Each Pledgor shall deliver to the Administrative
Agent (i) simultaneously with or promptly following the execution and delivery
of this Pledge Agreement, all certificates representing the Pledged Equity
Interests of such Pledgor and (ii) promptly upon the receipt thereof by or on
behalf of a Pledgor, all other certificates and instruments constituting Pledged
Collateral of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 3(a) attached hereto.

(b) Additional Securities. If such Pledgor shall receive (or become entitled to
receive) by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate or instrument, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or membership or other Equity Interests, stock
splits, spin-off or split-off, promissory notes or other instruments,
(ii) option or right, whether as an addition to, substitution for, conversion
of, or an exchange for, any Pledged Collateral or otherwise in respect thereof,
(iii) dividends payable in securities, or (iv) distributions of securities or
other Equity Interests, cash or other property in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then such Pledgor shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of the Administrative Agent, shall segregate it from such Pledgor’s
other property

 

3



--------------------------------------------------------------------------------

and shall deliver it forthwith to the Administrative Agent in the exact form
received together with any necessary endorsement and/or appropriate stock power
duly executed in blank, substantially in the form provided in Exhibit 3(a), to
be held by the Administrative Agent as Pledged Collateral and as further
collateral security for the Secured Obligations.

4. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Authorization of Pledged Equity Interests. The Pledged Equity Interests are
duly authorized and validly issued, are fully paid and, to the extent
applicable, nonassessable (other than, with respect to non-Wholly Owned
Subsidiaries, customary capital contribution requirements) and are not subject
to the preemptive rights of any Person (other than as permitted by the Credit
Agreement with respect to non-Wholly Owned Subsidiaries).

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no Adverse Claim with respect to the Pledged Equity Interests of such Pledgor.

(c) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, in the rights of each Pledgor in the Pledged Collateral. The taking of
possession by the Administrative Agent of the certificates representing the
Pledged Equity Interests and all other certificates and instruments constituting
Pledged Collateral will perfect and establish the first priority of the
Administrative Agent’s security interest in the Pledged Equity Interests
consisting of certificated securities and, when properly perfected by filing a
UCC financing statement or registration, in all other Pledged Collateral to the
extent such security interest can be perfected by filing a financing statement
under the UCC, free and clear of all Liens other than nonconsensual Permitted
Liens permitted pursuant to Section 7.01 of the Credit Agreement.

(d) Pledgor’s Authority. There are no restrictions in any Organization Document
governing any Pledged Collateral or any other document related thereto which
would limit or restrict (i) the grant of a Lien pursuant to this Pledge
Agreement on such Pledged Collateral, (ii) the perfection of such Lien or
(iii) the exercise of remedies in respect of such perfected Lien in the Pledged
Collateral as contemplated by this Pledge Agreement. Except for (A) the filing
or recording of UCC financing statements, (B) obtaining control to perfect the
Liens created by this Pledge Agreement (to the extent required under Section 3
hereof), (C) such actions as may be required by Laws affecting the offering and
sale of securities, (D) such actions as may be required by applicable foreign
Laws affecting the pledge of the Pledged Collateral of Foreign Subsidiaries,
(E) with respect to clause (z) below, any actions as may be required by
applicable law and (F) consents, authorizations, filings or other actions which
have been obtained or made, no consent or authorization of, filing with, or
other act by or in respect of, any arbitrator or Governmental Authority and no
consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Pledgor), is required for (x) the grant by such
Pledgor of the security interest in the Pledged Collateral granted hereby or for
the execution, delivery or performance of this Pledge Agreement by such Pledgor,
(y) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC or the granting of control (to
the extent required under Section 3 hereof) or (z) the exercise by the
Administrative Agent or the Secured Parties of the rights and remedies provided
for in this Pledge Agreement.

 

4



--------------------------------------------------------------------------------

(e) Partnership and Membership Interests. None of the Pledged Equity Interests
consists of an interest in a partnership or a limited liability company that
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

(f) No Other Interests. As of the date hereof, no Pledgor owns any Equity
Interests in any Subsidiary that are required to be pledged hereunder other than
as set forth on Schedule 2(a) attached hereto.

5. Covenants. Each Pledgor covenants that until the Facility Termination Date,
such Pledgor:

(a) Filing of Financing Statements. (i) Authorizes the Administrative Agent to
file one or more financing statements (with the description of the Pledged
Collateral contained herein, including without limitation “all assets” and/or
“all personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in the Pledged Collateral, (ii) shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (A) to assure to the Administrative Agent its security
interests hereunder, including such instruments as the Administrative Agent may
from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) to
consummate the transactions contemplated hereby and (C) to otherwise protect and
assure the Administrative Agent of its rights and interests hereunder,
(iii) irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Pledgor’s attorney in fact with full power and for the limited purpose to sign
in the name of such Pledgor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until the Facility Termination Date,
and (iv) agrees that a carbon, photographic or other reproduction of this Pledge
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Pledgor wherever the Administrative Agent may in its sole discretion desire to
file the same.

(b) Books and Records. Shall mark its books and records (and shall cause the
issuer of the Pledged Equity Interests of such Pledgor to mark its books and
records) to reflect the security interest granted to the Administrative Agent,
for the benefit of the Secured Parties, pursuant to this Pledge Agreement.

(c) Defense of Title. Shall warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

(d) Amendments. Shall not make or consent to any amendment or other modification
or waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

(e) Compliance with Securities Laws. Shall file all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.

(f) Issuance or Acquisition of Equity Interests. Shall not, without executing
and delivering, or causing to be executed and delivered, to the Administrative
Agent such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Pledged Equity Interests consisting of
an interest in a partnership or a limited liability company that (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

6. Advances. On failure of any Pledgor to perform any of the covenants and
agreements contained herein or any other Loan Document, the Administrative Agent
may, at its sole option and in its sole discretion, perform the same and in so
doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Pledgors on a joint and several basis (subject to Section 24 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Pledgor, and no such
advance or expenditure therefor, shall relieve the Pledgors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Pledged
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Pledged Collateral).

 

6



--------------------------------------------------------------------------------

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 7 and without notice, the Administrative Agent may, in its sole
discretion, to the extent not prohibited by applicable law, sell or otherwise
dispose of or realize upon the Pledged Collateral, or any part thereof, in one
or more parcels, at public or private sale, at any exchange or broker’s board or
elsewhere, at such price or prices and on such other terms as the Administrative
Agent may deem commercially reasonable, for cash, credit or for future delivery
or otherwise in accordance with applicable law. To the extent permitted by law,
any Secured Party may in such event, bid for the purchase of such securities.
Each Pledgor agrees that, to the extent notice of sale shall be required by law
and has not been waived by such Pledgor, any requirement of reasonable notice
shall be met if notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to such Pledgor, in accordance with the notice provisions of
Section 11.02 of the Credit Agreement at least 10 days before the time of such
sale. The Administrative Agent shall not be obligated to make any sale of
Pledged Collateral of such Pledgor regardless of notice of sale having been
given. The Administrative Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Equity Interests or any of the securities constituting Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges and agrees
that any such private sale may be at prices and on other terms less favorable
than the prices and other terms that might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary to permit the issuer of such Pledged
Collateral to register such Pledged Collateral for public sale under the
Securities Act or under applicable state securities laws. Each Pledgor further
acknowledges and agrees that any offer to sell such Pledged Collateral that has
been publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act) or made privately in the manner described above shall
be deemed to involve a “public sale” under the UCC, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and the
Administrative Agent may, in such event, bid for the purchase of such Pledged
Collateral.

(d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable law
of the relevant jurisdiction, accept or retain the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 24 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and the fees, charges and disbursements of counsel. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Pledgors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

7



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Pledgor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence of an Event of
Default and during the continuation thereof:

(i) to demand, collect, settle, compromise, adjust, and give discharges and
releases, all as the Administrative Agent may deem reasonably appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may deem necessary in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated therein;

(ix) to institute any foreclosure proceedings that the Administrative Agent may
deem appropriate;

(x) to exchange any of the Pledged Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
reasonably appropriate;

 

8



--------------------------------------------------------------------------------

(xi) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 7 hereof; and

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Pledge Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Administrative Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that the Pledgors shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral. In the event
of a public or private sale of the Pledged Collateral pursuant to Section 7
hereof, the Administrative Agent shall have no responsibility for ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, each
Pledgor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral of such Pledgor or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and

 

9



--------------------------------------------------------------------------------

(ii) Upon the occurrence of an Event of Default and during the continuation
thereof, at the option of the Administrative Agent, all rights of a Pledgor to
exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection shall cease
and all such rights shall thereupon become vested in the Administrative Agent,
which shall then have the sole right to exercise such voting and other
consensual rights.

(e) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, each
Pledgor may receive and retain any and all dividends and distributions (other
than stock dividends and other dividends and distributions constituting Pledged
Collateral addressed hereinabove) or interest paid in respect of the Pledged
Collateral to the extent permitted under the Credit Agreement.

(ii) Upon the occurrence of an Event of Default and during the continuation
thereof:

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (ii)(A) of this subsection shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 8.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any Secured Party in Money, will be applied in reduction
of the Secured Obligations in the order set forth in Section 8.03 of the Credit
Agreement.

 

10



--------------------------------------------------------------------------------

10. Continuing Agreement.

(a) This Pledge Agreement shall remain in full force and effect until the
Facility Termination Date, at which time this Pledge Agreement shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Pledgors, forthwith release all of its liens and
security interests hereunder, shall return all certificates or instruments
pledged hereunder and all other Pledged Collateral in its possession and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

11. Amendments, Waivers, Modifications, etc. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2(a) hereof delivered by any
Pledgor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.

12. Successors in Interest. This Pledge Agreement shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.

13. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

14. Counterparts. This Pledge Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Pledge Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Pledge Agreement.

15. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF RIGHT TO TRIAL
BY JURY. The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

17. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

11



--------------------------------------------------------------------------------

18. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

20. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property and securities owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default
and during the continuation thereof, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this Pledge
Agreement, under any of the other Loan Documents or under any other document
relating to the Secured Obligations.

21. Joinder. At any time after the date of this Pledge Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Pledge Agreement as a “Pledgor”
and have all of the rights and obligations of a Pledgor hereunder and this
Pledge Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

22. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

23. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity
Interests party to this Pledge Agreement hereby acknowledges, consents and
agrees to the grant of the security interests in such Pledged Equity Interests
by the applicable Pledgors pursuant to this Pledge Agreement, together with all
rights accompanying such security interest as provided by this Pledge Agreement
and applicable law, notwithstanding any anti-assignment provisions in any
operating agreement, limited partnership agreement or similar organizational or
governance documents of such issuer.

24. Joint and Several Obligations of Pledgors.

(a) Subject to subsection (c) of this Section 24, each of the Pledgors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Pledgors and in consideration
of the undertakings of each of the Pledgors to accept joint and several
liability for the obligations of each of them.

 

12



--------------------------------------------------------------------------------

(b) Subject to subsection (c) of this Section 24, each of the Pledgors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Pledgors with respect to the payment and performance of all of the Secured
Obligations arising under this Pledge Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

25. Amendment and Restatement of Existing Pledge Agreement. The parties to the
Existing Pledge Agreement each hereby agree that the Existing Pledge Agreement
automatically shall be deemed amended, superseded and restated in its entirety
by this Pledge Agreement. All indebtedness, obligations, liabilities and liens
created by the Existing Pledge Agreement shall continue unimpaired and in full
force and effect, as amended and restated in this Pledge Agreement. This Pledge
Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing Pledge Agreement, and this Pledge Agreement
evidences the obligations of the Pledgors (as defined in the Existing Pledge
Agreement) under the Existing Pledge Agreement as continued and amended and
restated hereby.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amended and Restated
Pledge Agreement to be duly executed and delivered as of the date first above
written.

 

PLEDGORS:

   

AMEDISYS, INC.,

a Delaware corporation

    By:  

/s/ Scott G. Ginn

    Name: Scott G. Ginn     Title: Chief Financial Officer    

AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

    By:  

/s/ Scott G. Ginn

    Name: Scott G. Ginn     Title: Vice-President & Treasurer    

ACCUMED HEALTH SERVICES, L.L.C.,

a Texas limited liability company

    By:  

/s/ Scott G. Ginn

    Name: Scott G. Ginn     Title: Vice-President & Treasurer    

ACCUMED HOME HEALTH OF GEORGIA, L.L.C.,

a Georgia limited liability company

    By:  

/s/ Scott G. Ginn

    Name: Scott G. Ginn     Title: Vice-President & Treasurer    

ADVENTA HOSPICE, L.L.C.,

a Florida limited liability company

    By:  

/s/ Scott G. Ginn

    Name: Scott G. Ginn     Title: Vice-President & Treasurer    

ALBERT GALLATIN HOME CARE AND HOSPICE SERVICES, LLC,

a Delaware limited liability company

    By:  

/s/ Scott G. Ginn

    Name: Scott G. Ginn     Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS ALABAMA, L.L.C.,

an Alabama limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS ARIZONA, L.L.C.,

an Arizona limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS ARKANSAS, LLC,

an Arkansas limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS BA, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS DELAWARE, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS FLORIDA, L.L.C.,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS GEORGIA, L.L.C.,

a Georgia limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS HEALTH CARE WEST, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS HOME HEALTH OF ALABAMA, L.L.C.,

an Alabama limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS HOME HEALTH OF SOUTH CAROLINA, L.L.C.,

a South Carolina limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS HOME HEALTH OF VIRGINIA, L.L.C.,

a Virginia limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS HOSPICE, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS HOSPICE DELAWARE, INC.,

a Delaware corporation

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Treasurer

AMEDISYS IDAHO, L.L.C.,

an Idaho limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS ILLINOIS, L.L.C.,

an Illinois limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS INDIANA, L.L.C.,

an Indiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS KANSAS, L.L.C.,

a Kansas limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS LA ACQUISITIONS, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS LOUISIANA, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS MAINE, P.L.L.C.,

a Maine professional limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS MARYLAND, L.L.C.,

a Maryland limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS MISSISSIPPI, L.L.C.,

a Mississippi limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS MISSOURI, L.L.C.,

a Missouri limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS NEW HAMPSHIRE, L.L.C.,

a New Hampshire limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS NEW JERSEY, L.L.C.,

a New Jersey limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS NORTH CAROLINA, L.L.C.,

a North Carolina limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS NORTHWEST, L.L.C.,

a Georgia limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS OHIO, L.L.C.,

an Ohio limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS OKLAHOMA, L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS OREGON, L.L.C.,

an Oregon limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS PENNSYLVANIA, L.L.C.,

a Pennsylvania limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS PERSONAL CARE, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS RHODE ISLAND, L.L.C.,

a Rhode Island limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS SC, L.L.C.,

a South Carolina limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS SPECIALIZED MEDICAL SERVICES, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS SP-IN, L.L.C.,

an Indiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS SP-KY, L.L.C.,

a Kentucky limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS SP-OH, L.L.C.,

an Ohio limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS SP-TN, L.L.C.,

a Tennessee limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS TENNESSEE, L.L.C.,

a Tennessee limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS TEXAS, L.L.C.,

a Texas limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS TLC ACQUISITION, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS WASHINGTON, L.L.C.,

a Washington limited liability company

By:   /s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

AMEDISYS WEST VIRGINIA, L.L.C.,

a West Virginia limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer AMEDISYS WISCONSIN,
L.L.C., a Wisconsin limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer ANGEL WATCH HOME CARE,
L.L.C., a Florida limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer ASSOCIATED HOME CARE, LLC,
a Massachusetts limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer AVENIR VENTURES, L.L.C., a
Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

BEACON HOSPICE, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer CH HOLDINGS, LLC, a
Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer COMPREHENSIVE HOME
HEALTHCARE SERVICES, L.L.C., a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer ELDER HOME OPTIONS, LLC, a
Massachusetts limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer EMERALD CARE, L.L.C., a
North Carolina limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer FAMILY HOME HEALTH CARE,
L.L.C., a Kentucky limited liability company By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

HI-TECH CARE, INC.,

a Florida corporation

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Treasurer

HHC, L.L.C.,

a Tennessee limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

HMR ACQUISITION, INC.,

a Delaware corporation

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Treasurer

HOME HEALTH OF ALEXANDRIA, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

HOME HOSPITALISTS OF AMERICA, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

HORIZONS HOSPICE CARE, L.L.C.,

an Alabama limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

HOUSECALL HOME HEALTH, L.L.C.,

a Tennessee limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOME CARE, L.L.C.,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOME CARE ACQUISITION CORP.,

a Florida corporation

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Treasurer

INFINITY HOME CARE OF BROWARD, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOME CARE OF JACKSONVILLE, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOME CARE OF LAKELAND, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

INFINITY HOME CARE OF OCALA, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOME CARE OF PINELLAS, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOME CARE OF PORT CHARLOTTE, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

INFINITY HOMECARE OF DISTRICT 9, LLC,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

NINE PALMS 2, LLC,

a Mississippi limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

NINE PALMS 1, L.L.C.,

a Virginia limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES INTERNATIONAL, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES OF BROWARD, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES OF ERIE NIAGARA, LLC,

a New York limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES OF GEORGIA, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES OF NASSAU SUFFOLK, LLC,

a New York limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES OF NEW ENGLAND, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES OF WEST VIRGINIA, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES SOUTHEAST, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TENDER LOVING CARE HEALTH CARE SERVICES WESTERN, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TLC HEALTH CARE SERVICES, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

TLC HOLDINGS I, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name: Scott G. Ginn Title: Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Brenda Schriner

Name: Brenda Schriner Title: Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED PLEDGE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2(a)

EQUITY INTERESTS

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT 3(a)

FORM OF IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

the following shares of capital stock of                     , a
                     corporation:

 

Number of Shares

 

Certificate Number

and irrevocably appoints                                  its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

[HOLDER] By:  

                                          

Name: Title:

 